Citation Nr: 1218764	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-37 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, diagnosed as a low back strain and degenerative arthritis of the spine.

2.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression, personality disorder, anxiety disorder and posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to December 1989.

This matter is on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was remanded by the Board in July 2011 for further development and is now ready for disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the evidence does not show that the Veteran's degenerative arthritis in the lumbar spine or any other low back disorder is in any manner related to her service.

2.  The Veteran's diagnosed personality disorder is not a disorder for which service connection may be granted, and PTSD is not currently shown.   

3.  The weight of the evidence does not show that the Veteran's acquired psychiatric disorder is in any manner related to her service.

4.  The evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to her service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a low back disorder, diagnosed as a low back strain and degenerative arthritis of the spine, have not been met. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).

2. The criteria for establishing service connection for an acquired psychiatric disorder diagnosed as depression, personality disorder, anxiety disorder and PTSD, have not been met. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).

3. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in September 2008, as well as February and June 2009 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  

The Board notes that there are no post-service treatment records in the record prior to 1993, despite the Veteran's assertion that she received treatment from the VA Medical Center in Decatur, Georgia from 1990 to 1993.  It is also unclear whether the RO attempted to acquire these records, and there is no record of negative development.  

In general, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). However, the fact that VA records from 1993 are in the claims file leads to the reasonable conclusion that these records were sought but were simply not available.  In any event, she has not truly asserted that these VA treatment records from prior to 1993 (if they exist) are relevant to the disorders on appeal.  Specifically, when the listing her treatment history in September 2008, she stated that the treatment in 1993 was related to her shoulder symptoms as opposed to any of the disorders on appeal.  Therefore, as these records do not appear relevant to the issues on appeal, it would only unnecessarily delay resolution of the claim to acquire them.    

Next, VA opinions with respect to the issue on appeal were obtained in March and August 2011. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the service treatment records, post-service treatment records and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

The Board acknowledges that a VA medical opinion was not obtained to determine the impact of the Veteran's service-connected disability on her ability to maintain employment.  In deciding whether to remand the issue for an opinion, the Board notes that a VA medical examination is not required as a matter of course in virtually every veteran's disability case. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 

In this case, the Veteran's combined rating is only 10 percent and she has asserted to be unemployable due to disorders that are not service-connected.  Therefore, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case.

Finally, the Board notes that this appeal was previously remanded in July 2011 for additional development, and concludes that there has been substantial compliance with the directives contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998). There, the Board instructed the AMC to obtain all VA treatment records, to include an X-ray report referred to in the October 2010 VA examination, and to schedule a new VA examination related her low back disorder and acquired psychiatric disorder. 

In accordance with these instructions, the AMC obtained the additional VA treatment records, to include an X-ray report from March 2010.  Moreover, as discussed above, the Veteran underwent VA examinations in August 2011. Additionally, after the completion of the required development, the AMC readjudicated the issue on appeal and sent a supplemental statement of the case to the Veteran in March 2012.

Accordingly, the Board finds that its July 2011 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In addition to the regulations cited above, service connection is warranted for a disability that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Also, in the context of disorders such as psychosis and degenerative arthritis, these disorders may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran served in the Navy from January 1986 until December 1989.  She has submitted claims seeking entitlement to service connection for a low back disorder, as well as an acquired psychiatric disorder that has been diagnosed as PTSD, personality disorder, anxiety and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for one psychiatric disorder must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim).

PTSD and Personality Disorders

The Board addresses the Veterans diagnoses of PTSD and a personality disorder first.  In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

As set forth under DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The law provides that "[i]f the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor." 38 C.F.R. § 3.304(f)(1) (2011).

Where, however, VA determines that the Veteran did not engage in combat with the enemy or that the veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Finally, there are special considerations for PTSD claims predicated on a personal assault. The pertinent regulation, 38 C.F.R. § 3.304(f)(4), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate her account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(4).

Here, there were some psychiatric evaluations by mental health professionals in September 2006, August 2007 and August 2009 provided a "provisional" diagnosis of PTSD.  However, when viewing the evidence in its totality, a clinical diagnosis of PTSD has not been shown.  Specifically, the evidence also includes the observations of a VA examiner who examined the Veteran in August 2011, who concluded that the Veteran did not meet the DSM-IV requirements for a diagnosis of PTSD.  

In providing this diagnosis, the examiner observed that the Veteran's stressor, where she claimed to have been drunk and "trapped" by an "Army guy" during active duty, was not mentioned anywhere else in her over ten-year history of psychiatric treatment.  Moreover, the VA examination specifically listed the PTSD criteria as set forth in the DSM-IV, and specifically indicated that the Veteran did not meet most of them.  In fact, the Veteran admitted that she had never sought service connection for PTSD.  

To be clear, the provisional diagnoses of PTSD by other mental health professionals are of some probative value.  However, the Board simply finds the more recent August 2011 VA examination reports conclusion that there the Veteran does not have PTSD to be more compelling and better supported by the evidence of record.  Specifically, the VA examiner was able to review the Veteran's entire medical history, including the service treatment records.  Moreover, the VA examiner provided a rationale as to why a diagnosis of PTSD was not for application. 

In contrast, the mental health professionals who did diagnose the Veteran with PTSD typically characterized this diagnosis as "provisional" leading the Board to conclude that even they did not have confidence in this diagnosis.  Moreover, the evidence does not indicate that these mental health professionals were able to review the Veteran's psychiatric history or her service treatment records.  In fact, as was noted by the VA examiner, she did not mention a stressor event to any of these mental health professionals.  Therefore, in view of the VA examiner's conclusions and observations, the Board concludes that the Veteran does not have a valid diagnosis of PTSD, and service connection is not warranted on this basis.  

With regard to the Veteran's diagnoses of a personality disorder, the VA examiner in August 2011 noted that she had a longstanding history, dating to childhood, of affective dysregulation, relationship and episodes of intense rage.  While she was also diagnosed with depression and anxiety at that time, the examiner noted that it was possible to differentiate these symptoms from her personality disorder.  

In general, personality disorders (along with other disorders such as mental deficiency and mental retardation and other such "defects") are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127. See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990).  

In this case, the August 2011 VA examiner has made clear that the Veteran's personality disorder symptomatology may be differentiated from her symptoms related to other psychiatric disorders.  As such, this is not a situation where her depression symptoms are superimposed upon her underlying personality disorder.  Rather, as is described below, the Board may consider the symptoms related to her acquired psychiatric disorder independently from her personality disorder symptomatology.  Accordingly, with regard specifically to her diagnosed personality disorder, independent of any other psychiatric diagnosis, service connection is not for application. 

Other Acquired Psychiatric and Low Back Disorders

As for the Veteran's diagnoses related to her other acquired psychiatric disorders (to include depression and anxiety), as well as her low back disorder, the Board may consider these disorders collectively.  First, the service treatment records reflect that she complained of low back pain in July 1988 that was increased after prolonged periods of sitting and typing.  Although there was no known mechanism of injury, she acknowledged that her symptoms may be related to severe obesity.  She denied any radiating pain, numbness, tingling or muscle strength, and the diagnosis was limited probable mechanical low back pain.  While there are other occasions where she complained of upper back pain, which was ultimately observed to be part of her service-connected right shoulder disability, this is the only complaint of low back pain in service.  Significantly, no low back disorders were noted at the time of her separation physical examination in October 1989.  

With regard to her diagnosed psychiatric disorders, the service treatment records do not reflect any complaints of or treatment for this disorder while in service.  The Veteran did state at her entrance examination in January 1986 that she had experienced frequent trouble sleeping and depression or excessive worry by history.  However, the examining physician related both of these symptoms to her obesity issues, rather than to an identifiable psychiatric disorder.  Moreover, there was no record of any subsequent treatment for psychiatric disorders while on active duty, nor were any psychiatric symptoms observed at the time of her separation physical examination in October 1989.  In fact, the service treatment records include three dental health questionnaires from 1988 and 1989, where she specifically denied symptoms such as nervousness.  

Therefore, while she did complain of back pain on one occasion and mentioned psychiatric symptoms when she entered active duty, neither was shown on any other occasion.  Moreover, neither was mentioned at the time she left active duty.  

Next, post-service evidence does not reflect symptomatology related to an acquired psychiatric disorder or a low back disorder for many years after service discharge.  Specifically, the first complaints in the record related to a low back disorder were not until May 1994, where the Veteran complained of low back pain after lifting a 60 lb. Bundle of paper.  However, X-rays of the lumbar spine were normal, and the diagnosis was limited to a lumbar strain.  

As for the Veteran's psychiatric complaints, the first post-service indication of such symptomatology was not until November 2004, where she was diagnosed with anxiety disorder.  She also described herself as "shaken" following an earlier altercation with police, which led to her being placed in handcuffs.  

In each case, however, the Board emphasizes the multi-year gap between discharge from active duty service (1989) and her first post-service complaints of a low back disorder and psychiatric disorder (approximately five and fifteen years, respectively).  Furthermore, as mentioned above, her separation physical examination did not mention either disorder or symptomatology related thereto.  

As an additional matter, given that the Veteran's degenerative arthritis was not manifest until many years after service, service connection for this disorder on a presumptive basis is not warranted as it was not shown within one year of leaving active duty. 38 C.F.R. §§ 3.307, 3.309. There is also no evidence that the Veteran has ever been diagnosed with a psychosis.

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite her status as a lay person.  However, she is not competent diagnose musculoskeletal disorders in the low back or any psychiatric disorder, as these may not be diagnosed by its unique and readily identifiable features, and thus require a determination that is "medical in nature."  See Jandreau, 492 F.3d at 1377, n.4.  

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of her active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

As an initial matter, the Board notes that the Veteran did not file a claim for a psychiatric disorder until August 2008, even though she had filed a previous claim for disability benefits related to a neck and shoulder disorder in November 2002.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation for a neck and shoulder disorder, but made no reference to her purported history of psychiatric or low back symptoms since service weighs heavily against her credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  

Had the Veteran been experiencing psychiatric symptoms at that time, there seems to be no reason why the Veteran would not have identified those disabilities.  The contemporaneous VA examination in July 2003 made no reference to complaints of a psychiatric disorder.  The Board also cannot ignore the significance of the fact that the Veteran first filed her claim for service connection for a psychiatric disorder for almost 20 years after leaving service. Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

With regard to the Veteran's low back disorder claim, in addition to the fact that there is no clinical evidence of a low back disorder between 1989 and 1994, she did not attribute this disorder to active duty when she eventually did seek treatment.  In fact, when she did first seek treatment in 1994, she did so following a nonservice injury.  It is also noteworthy that she experienced a motor vehicle accident in 1997, which further exacerbated her symptomatology.  

In view of the above factors, the Board concludes that the Veteran's recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, are less probative. Thus, continuity has not here been established, either through the competent evidence or through her statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disorder or acquired psychiatric disorder to active duty, despite her contentions to the contrary.    

To that end, the Board places significant probative value on two VA examinations in August 2011 that were undertaken to specifically to address the issues on appeal.  First, during the Veteran's low back examination, the examiner noted that she had worked in a warehouse for six years after leaving the military and worked other jobs until May 2011.  She had no history of flare-ups or incapacitating episodes over the past 12 months.  

Upon examination, she walked without a limp and was not in acute pain.  There was no evidence of spasm, inflammation, although there was some tenderness.  She also exhibited a reduced range of motion.  X-rays from March 2010 showed mild degenerative changes with some small osteophytes at the L4-L5 levels.  Disc spaces were well maintained.  

The X-ray indications of degenerative changes notwithstanding, the VA examiner noted that the Veteran's spine was "remarkably well preserved" for a person of the Veteran's age and obese body type.  The examiner also opined that it was less likely than not that her back disorder was related to active duty service.  In providing this opinion, the examiner reflected that there was only one instance of low back pain during service, and she denied low back symptoms at her dental health questionnaire and separation physical examination.  There was also no evidence of a low back disorder within a year or two after discharge.   To the contrary, the examiner noted, it was not unexpected that a person with the Veteran's body type would have back pain on and off regardless of other circumstances.  

At the Veteran's VA psychiatric examination in August 2011, the examiner noted symptoms such as a sad mood, anhedonia, passive suicidal ideation and diminished energy.  The Veteran also described intrusive memories, nightmares and avoidance of trauma reminders, although she articulated childhood experiences as opposed to anything military-related.  After a complete psychiatric evaluation, the examiner diagnosed a personality disorder and an acquired psychiatric disorder, to include anxiety and depression.   The examiner also noted that the Veteran appeared to be only "superficially cooperative" during the examination and was also a poor historian.  

After a psychiatric evaluation of the Veteran, the examiner opined that it was less likely than not that the Veteran's anxiety and depression were caused or aggravated by her active duty service.  In providing this opinion, the examiner reflected that her medical records began to indicate worsening only after a cholesystectomy she underwent in 2000 and her increasing medical issues.  Moreover, her service treatment records did not indicate psychiatric treatment in service.  While the Veteran stated that she was hospitalized for a psychiatric disorder during service, the examiner noted that this was for a weight control program rather than psychiatric treatment.  

The Board finds that these examinations were adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted thorough examinations.  Moreover, there is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiners' opinions to be of great probative value.

The Board has also considered the statements made by the Veteran relating her low back and psychiatric disorders to her active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of her low back disorder or psychiatric disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's psychiatric and low back disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the claims are denied.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU. 38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; see also Van Hoose, 5 Vet. App. at 375.

In this case, the Veteran is service connected only for a right shoulder disability with a 10 percent disability rating.  Her combined rating is, obviously, also 10 percent.  Therefore, for purposes of meeting the requirements under 38 C.F.R. § 4.16(a), as mentioned above, the Veteran does not have a single disability rating of 40 percent or more.  

As the Veteran fails to meet the applicable percentage standards, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  In this regard, the Board finds that the evidence does not show that her service-connected disabilities preclude more than marginal employment.

As an initial matter, according to her VA spine examination in August 2011, she worked essentially non-stop until she was hospitalized for psychiatric reasons in May 2011.  Thus, while she stated in August 2009 that she was not working, the more recent evidence appears to indicate that she continued to work up until very recently.  Therefore, the evidence does not appear to indicate that she was actually unable to remain unemployed.  

Moreover, even if the Veteran were unemployable, the evidence does not appear to indicate that she is unemployable due to her service-connected shoulder disorder.  Of particular note, she underwent a VA examination on her right shoulder in March 2011, at that time her range of motion was limited in flexion, but not in any other direction.  Additionally, joint pain was not additionally limited by pain, fatigue, weakness or lack of endurance.  

Additionally, per her own statements at the VA examination in August 2011, the driving force behind her current unemployment appears to be her psychiatric condition, as it was her psychiatric hospitalization that caused her to stop working in May 2011.  However, for the reasons noted above, service connection for this disorder is not warranted.  

Therefore, the Board finds that the preponderance of the evidence is against entitlement to TDIU. The percentage criteria set forth at 38 C.F.R. § 4.16(a) have not been met, and the evidence does not demonstrate that the Veteran is unemployable due to service-connected disabilities.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. The appeal is denied.

In the same manner as above, the Board has also considered the Veteran's assertions that she is unemployable.  As noted above, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of her service connected disability and whether it makes her unemployable under VA regulations. 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Therefore, as the evidence also does not establish that the Veteran is unemployable due to her service connected disability, the appeal is denied.


ORDER

Service connection for a low back disorder, diagnosed as a low back strain and degenerative arthritis of the spine, is denied.

Service connection for an acquired psychiatric disorder, diagnosed as depression, personality disorder, anxiety disorder and PTSD, is denied. 

Entitlement to TDIU is denied.  




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


